James R. Cooper, Judge, concurring. I write this concurring opinion solely for the purpose of emphasizing that, although I am required, by the Arkansas Supreme Court’s decision in Harris v. State, 284 Ark. 247, 681 S.W.2d 334 (1984), to agree that this Court must consider the sufficiency of the evidence, even where trial error is alleged, I am still firmly convinced that Burks v. United States, 437 U.S. 1 (1978), does not require us to do so. See Harris v. State, 12 Ark. App. 181, 672 S.W.2d 905 (1984) (Supplemental Opinion on Denial of Rehearing). I concur.